Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 1 of 16 PageID #: 396




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION



JEAN FRAZIER,                                         4:19-CV-04132-LLP
                    Plaintiff,
                                               ORDER GRANTING PLAINTIFF’S
       vs.                                        MOTION TO COMPEL


FARMERS MUTUAL INSURANCE                               DOCKET NO. 10
COMPANY OF NEBRASKA,
                    Defendant.



                                   INTRODUCTION

      This matter is before the court on plaintiff Jean Frazier’s complaint

alleging breach of contract and bad faith denial of insurance benefits against

her home insurer, defendant Farmers Mutual Insurance Company of Nebraska

(“Farmers”). See Docket No. 1. Jurisdiction is premised on the diverse

citizenship of the parties and an amount in controversy in excess of $75,000.

See 28 U.S.C. § 1332. Now pending is plaintiff’s motion to compel defendant to

provide discovery responses. See Docket No. 10. The district court, the

Honorable Lawrence L. Piersol, referred the motion to this magistrate judge for

determination. See Docket No. 20.

                                      FACTS

      Because issues are raised regarding proportionality and relevancy, the

court provides the following facts to provide context for the legal discussion.
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 2 of 16 PageID #: 397




Much of this contextual matter is drawn from the complaint, but the reader

should infer no stamp of verity on the part of the court as to these facts. This

case is young, and discovery has not yet been extensively explored.

      A storm came through Yankton, South Dakota, where Ms. Frazier lives

on March 14, 2019. The roof on Ms. Frazier’s house sustained damage as a

result of the storm, a fact not in dispute. The extent of the damage and the

correct way to repair it are hotly contested issues.

      Chris Stamm, an adjustor employed by Farmers, inspected Ms. Frazier’s

roof on April 5, 2019. Mr. Stamm verified there was some shingle damage, but

estimated the cost to repair it was less than the $1,500 deductible on

Ms. Frazier’s insurance policy, so Farmers did not offer to pay Ms. Frazier any

benefits under her homeowner’s insurance policy.

      Ms. Frazier hired H & H Roofing (“H & H”) to inspect her roof and H & H

came to the conclusion her entire roof had to be replaced as a result of the

storm damage at a cost of $9,800. In addition to the damage previously noted

by Mr. Stamm when he inspected, H & H found many shingles had been lifted

and were no longer adhered and that the felt underneath some of these

loosened shingles was torn. Ms. Frazier relayed this information along with

H & H’s repair estimate to Farmers.

      On May 9, 2019, Farmers hired Trent Nelson of Apex Structural Design

(“Apex”) to reinspect Ms. Frazier’s roof. Apex also confirmed there was storm

damage. Apex acknowledged that some of the shingles had been loosened, but

because they were not creased or broken off, they did not constitute “functional

                                        2
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 3 of 16 PageID #: 398




damage” and would not be considered compensable damage under

Ms. Frazier’s homeowner’s policy.

      Ms. Frazier asserts her insurance policy with Farmers does not contain

any limitation based on a “functional damage” distinction. Farmers alleged a

partial repair could be completed on Ms. Frazier’s roof at a cost of $2,868.43,

but then Farmers depreciated the cost of labor and the cost of debris removal

on the repair estimate and arrived at a cost of $1,318.72 to repair Ms. Frazier’s

roof. Because that cost of repair (reduced by depreciation of labor and debris

removal) was lower than the $1,500 deductible on Ms. Frazier’s insurance

policy, Farmers continued to refuse any payment under the policy.

      At Ms. Frazier’s behest, H & H wrote a letter to Farmers explaining why,

in its opinion, a partial repair could not be completed but a full replacement of

the roof was necessary. This letter did not change Farmers position that it

owed Ms. Frazier no benefits under her policy.

      Ms. Frazier’s roof is still unrepaired and continues to leak into her home,

despite efforts to institute temporary measures to prevent leakage. She alleges

mold is growing, despite her best efforts.

      Ms. Frazier filed this lawsuit in federal court on July 29, 2019, alleging

claims of breach of contract and bad faith denial of insurance benefits. In

association with these claims, Ms. Frazier asserts Farmers inserted a

functional damage requirement into her policy that did not exist in that written

contract and that Farmers wrongfully depreciated labor and cost of debris




                                        3
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 4 of 16 PageID #: 399




removal in order to arrive at a repair estimate that was less than her

deductible.

      Ms. Frazier served Farmers with interrogatories and requests for

production. Farmers responded to those discovery requests in ways that

Ms. Frazier takes issue with. The details of the discovery requests and

responses are discussed in greater detail below. Ms. Frazier now moves the

court for an order compelling Farmers to provide complete responses to her

discovery requests.

                                  DISCUSSION

A.    Standards Governing Discovery

      Federal Rule of Civil Procedure 26(b)(1) sets forth the scope of discovery

in civil cases pending in federal court:

      Unless otherwise limited by court order, the scope of discovery is
      as follows: Parties may obtain discovery regarding any
      nonprivileged matter that is relevant to any party’s claim or
      defense and proportional to the needs of the case, considering the
      importance of the issues at stake in the action, the amount in
      controversy, the parties’ relative access to relevant information, the
      parties’ resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed
      discovery outweighs its likely benefit. Information within the scope
      of discovery need not be admissible in evidence to be discoverable.
See FED. R. CIV. P. 26(b)(1). Rule 26 contains specific limitations relative to

electronic discovery and other objections to providing discovery:

      (B)     Specific Limitations on Electronically Stored Information. A
              party need not provide discovery of electronically stored
              information from sources that the party identifies as not
              reasonably accessible because of undue burden or cost. On
              motion to compel discovery or for a protective order, the
              party from whom discovery is sought must show that the
              information is not reasonably accessible because of undue

                                           4
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 5 of 16 PageID #: 400




             burden or cost. If that showing is made, the court may
             nonetheless order discovery from such sources if the
             requesting party shows good cause, considering the
             limitations of Rule 26(b)(2)(C). The court may specify the
             conditions for the discovery.
      (C)    When Required. On motion or on its own, the court must
             limit the frequency or extent of discovery otherwise allowed
             by these rules or by local rule if it determines that:
             (i)     the discovery sought is unreasonably cumulative or
                     duplicative, or can be obtained from some other source
                     that is more convenient, less burdensome, or less
                     expensive;
             (ii)    the party seeking discovery has had ample opportunity to
                     obtain the information by discovery in the action; or
             (iii)   the proposed discovery is outside the scope permitted by
                     Rule 26(b)(1).
See FED. R. CIV. P. 26(b)(2)(B) and (C).

      A party claiming a privilege as to requested discovery has the burden of

proving the basis for the application of the privilege:

      When a party withholds information otherwise discoverable by
      claiming that the information is privileged or subject to protection
      as trial-preparation material, the party must:
             (i)     expressly make the claim; and
             (ii)    describe the nature of the documents,
                     communications, or tangible things not produced or
                     disclosedBand do so in a manner that, without
                     revealing information itself privileged or protected, will
                     enable other parties to assess the claim.
See FED. R. CIV. P. 26(b)(5)(A).

      If a party fails to respond to a proper request for discovery, or if an

evasive or incomplete response is made, the party requesting the discovery is

entitled to move for a motion compelling disclosure after having made a good

faith effort to resolve the dispute by conferring first with the other party. See

FED. R. CIV. P. 37(a).
                                           5
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 6 of 16 PageID #: 401




    The scope of discovery under Rule 26(b) is extremely broad. See 8 Charles

A. Wright & Arthur R. Miller, Federal Practice & Procedure ' 2007, 36-37

(1970) (hereinafter "Wright & Miller"). The reason for the broad scope of

discovery is that "[m]utual knowledge of all the relevant facts gathered by both

parties is essential to proper litigation. To that end, either party may compel

the other to disgorge whatever facts he has in his possession." 8 Wright &

Miller, § 2007, 39 (quoting Hickman v. Taylor, 329 U.S. 495, 507-08, 67 S. Ct.

385, 392, 91 L. Ed. 2d 451 (1947)). The Federal Rules distinguish between

discoverability and admissibility of evidence. FED. R. CIV. P. 26(b)(1), 32, and

33(a)(2) & (c). Therefore, the rules of evidence assume the task of keeping out

incompetent, unreliable, or prejudicial evidence at trial. These considerations

are not inherent barriers to discovery, however.

      “Relevancy is to be broadly construed for discovery issues and is not

limited to the precise issues set out in the pleadings. Relevancy . . .

encompass[es] ‘any matter that could bear on, or that reasonably could lead to

other matter that could bear on, any issue that is or may be in the case.’ ”

E.E.O.C. v. Woodmen of the World Life Ins. Society, 2007 WL 1217919 at *1

(D. Neb. March 15, 2007) (quoting Oppenheimer Fund, Inc. v. Sanders, 437

U.S. 340, 351 (1978)). The party seeking discovery must make a “threshold

showing of relevance before production of information, which does not

reasonably bear on the issues in the case, is required.” Id. (citing Hofer v.

Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1993)). “Mere speculation that

information might be useful will not suffice; litigants seeking to compel

                                         6
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 7 of 16 PageID #: 402




discovery must describe with a reasonable degree of specificity, the information

they hope to obtain and its importance to their case.” Id. (citing Cervantes v.

Time, Inc., 464 F.2d 986, 994 (8th Cir. 1972)).

      Discoverable information itself need not be admissible at trial; rather, the

defining question is whether it is within the scope of discovery. See FED. R. CIV.

P. 26(b)(1). Additionally, the court may limit the frequency and extent of

discovery. See FED. R. CIV. P. 26(b)(2); see also Roberts v. Shawnee Mission

Ford, Inc., 352 F.3d 358, 361 (8th Cir. 2003) (“The rule vests the district court

with discretion to limit discovery if it determines, inter alia, the burden or

expense of the proposed discovery outweighs its likely benefit.”); Continental

Illinois Nat’l Bank & Trust Co. of Chicago v. Caton, 136 F.R.D. 682, 684-85 (D.

Kan. 1991) (“All discovery requests are a burden on the party who must

respond thereto. Unless the task of producing or answering is unusual, undue

or extraordinary, the general rule requires the entity answering or producing

the documents to bear that burden.”).

      Ms. Frazier was under a duty to meet and confer with Farmers before

filing this motion to attempt to resolve the parties’ discovery dispute. She

asserts she satisfied that duty. Farmers does not dispute that she did so.

Accordingly, the motion is ripe for decision.

B.    Proportionality and Relevance

      As to each of Ms. Frazier’s discovery requests, Farmers asserts that the

discovery is not proportional to her contract claim and is not relevant to her

contract claim. Farmers explains in its responses to both the discovery

                                         7
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 8 of 16 PageID #: 403




requests and to Ms. Frazier’s motion to compel, that it intended to file a motion

to bifurcate the trial of the contract claim and the bad faith claim and to stay

discovery on the bad faith claim unless and until Ms. Frazier established a

breach of contract claim.

      Farmers never makes the argument that the discovery sought by

Ms. Frazier is irrelevant to her bad faith claim. In fact, Farmers tacitly admits

the discovery is relevant as to that claim. With one exception (discussed

below), Farmers never argues that the requested discovery is not proportional

to her bad faith claim.

      Farmers did in fact make a motion to bifurcate the trial and discovery on

Ms. Frazier’s claims. See Docket No. 13. The district court denied the motion.

See Docket No. 24. Accordingly, Farmers objections to Ms. Frazier’s discovery

requests and to her motion to compel premised on the bifurcation of her claims

are overruled.

C.    No Copies and No Contact

      Another objection that was asserted as to several of the discovery

requests is that plaintiff’s counsel not be allowed to copy documents without

Farmers’ express permission and that plaintiff’s counsel not be allowed to

contact individuals identified in those documents. In the parties’ attempts to

work out their discovery disputes before involving the court, Farmers agreed to

make available for inspection certain employee files, certain claims files, and

certain files of complaints made to the division of insurance. As to these

categories of documents, it agreed to allow Ms. Frazier’s counsel to inspect the

                                        8
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 9 of 16 PageID #: 404




requested documents at either Farmers’ home office in Lincoln, Nebraska, or at

Farmers’ lawyers’ offices in Sioux Falls, South Dakota. But Farmers attached a

condition to plaintiff’s inspection: plaintiff’s counsel would not be allowed to

make any copies of any documents they observed without specific permission

to do so by a Farmers representative, and plaintiff’s counsel would not be

allowed to contact any persons who might be potential witnesses identified in

those documents.

      In the course of this motion to compel, Farmers never addresses these

twin conditions. It never acknowledges them at all, let alone asserts legal or

factual support for them. Ms. Frazier has, on the other hand, explained why

she must be allowed to make copies and, where relevant, contact potential

witnesses. The court finds Ms. Frazier has satisfied her initial burden to

demonstrate the relevancy of the discovery requested.

      In this motion to compel, Farmers does assert a confidentiality issue with

regard to names and contact information of its insureds and its employees’

personnel files (Ms. Frazier’s counsel voluntarily agreed not to contact former

or current employees of Farmers without discussion of the issue with Farmers’

counsel). However, Farmers never explains how any legitimate confidentiality

concerns would allow plaintiff’s counsel to view the names and contact

information of witnesses and employees as Farmers has agreed it will allow,

but nevertheless prevent plaintiff’s counsel from contacting any witnesses

identified in the documents.




                                        9
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 10 of 16 PageID #: 405




      Ms. Frazier has explained she does not want any private information

such as social security numbers, medical information, or account numbers and

has agreed voluntarily to allow Farmers to remove this information from the

files requested or to redact it. However, Ms. Frazier maintains if the files

contain information relevant or potentially relevant to her claims, she must be

allowed to copy the information and, where appropriate, contact potential

witnesses.

      Farmers has asserted its Privacy Notice prevents it from allowing

Ms. Frazier to copy or contact information of its insureds. But Farmers’

Privacy Notice tells its customers that their information will not be disclosed to

others “except as permitted by law.” Here, the Federal Rules of Civil Procedure

certainly constitute law that permits Farmers to disclose the concededly

relevant information.

      Furthermore, on October 31, 2019, the parties entered into a

comprehensive confidentiality agreement. See Docket No. 22-1. Under the

terms of that agreement, the parties agree that either party may designate

information or documents as confidential. Id. If such a designation is made,

the parties agree that information will only be used, disclosed, discussed, or

inspected for purposes of this litigation by the parties, counsel, witnesses, the

court, or any mediator. Id. When disclosure is made to anyone not a party or

counsel, the third party must agree to be bound by the terms of the parties’

confidentiality agreement before viewing the information. Id. The agreement




                                        10
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 11 of 16 PageID #: 406




also provides a dispute resolution procedure in the event the parties do not

agree that certain information should be designated as confidential. Id.

      In light of the parties’ confidentiality agreement in this case, and in light

of plaintiff’s concession that Farmers may redact or remove social security

numbers, medical information1, and account numbers, the court finds there

are no confidentiality concerns that are not already taken into account and

reasonably provided for. Farmers’ objection to discovery based on

confidentiality is overruled.

      Farmers has not supported with citation to legal authority—nor even

addressed—its limitation on discovery that plaintiff’s counsel not be allowed to

copy documents without Farmers’ permission or to contact potential witnesses

revealed in those documents. Certainly, Farmers has a right to know what

plaintiff’s counsel copies, but having conceded that the files being made

available are relevant, Farmers has no right to insist on another level of

permission before copies are made.

D.    Individual Discovery Requests and Objections

      1.     Interrogatory No. 8

      This interrogatory seeks identification of all weather-related property

claims submitted by Farmers’ insureds from January 1, 2014, to the present

where Farmers rejected the claim by asserting the amount of the claim was less


1 There would be no medical information in the files of the insureds because
those concern only property damage claims due to weather on which Farmers
paid no benefits because it deemed the amount of damage to be less than the
insured’s deductible. But medical information might be contained in personnel
files of Farmers employees.
                                      11
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 12 of 16 PageID #: 407




than the insured’s policy deductible. Farmers has now agreed pursuant to

FED. R. CIV. P. 33(d) to make the files pertaining to South Dakota claims which

are responsive to the interrogatory available in Lincoln for plaintiff’s counsel to

review there.2 Plaintiff’s counsel is happy to proceed in this fashion, reserving

their right to ask for files from Nebraska3 in later discovery if counsel believes

such discovery would potentially reveal relevant information. There is no

further objection to this discovery request. Ms. Frazier’s motion to compel is

granted as to interrogatory number 8 in conformity with the parties’ agreed

upon compromise.

      2.    Requests for Production No. 6 & 7

      In these discovery requests Ms. Frazer seeks documents relating to

market conduct examinations and consumer complaints submitted to the state

division of insurance. The objections Farmers asserts to these requests are

proportionality based on the contract claim alone, relevancy based on the

contract claim alone, and confidentiality. Each of those objections is analyzed

and overruled above. Additionally, the court fails to see confidentiality

applying to the market conduct exams and the consumer complaints. By

definition, these discovery requests seek information that has been created by




2 Farmers asserted in its brief that it would take its employees a great number
of hours to sift through these files and identify relevant information. That
argument is mooted by Farmers’ offer to let plaintiff’s counsel sift through the
information.

3 Farmers only sells property insurance in Nebraska and South Dakota, so any
future discovery on this subject could only expand to include the one
additional state of Nebraska.
                                       12
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 13 of 16 PageID #: 408




or shared with a state agency. As such, the court does not see confidentiality

entering into the analysis. Farmers does not explain how information that has

already been shared with a third party can be considered confidential.

      Finally, Farmers has agreed to produce for inspection in Sioux Falls all

consumer complaints against it filed with the South Dakota Division of

Insurance. Plaintiff’s counsel are agreeable to this initial compromise while

reserving their right to ask for discovery of consumer complaints filed against

Farmers in Nebraska at a later date if appropriate. There are no further

objections with regard to this discovery. The court grants Ms. Frazier’s motion

to compel discovery with regard to requests for production no. 6 & 7 as

modified by the parties’ agreed compromise.

      3.    Request for Production No. 4

      This discovery request asked for personnel files of Farmers employee

Chris Stamm and every employee up the chain of command from Mr. Stamm

up to and including the head of the claims department. Farmers agreed to

produce for inspection the personnel files of Mr. Stamm, Todd Ljunggren, Todd

Lane and Steve Hostert, which apparently represents an unbroken chain of

command from Mr. Stamm up through Mr. Hostert. However, there are two

additional employees, Kris Filipi and Aaron Glause, whose personnel files

Farmers does not agree to produce. Farmers maintains that Mr. Filipi and

Mr. Glause never handled any part of Ms. Frazier’s claims file. Farmers asserts

this discovery is not relevant to Ms. Frazier’s contract claim. It does not make

a relevancy objection based on Ms. Frazier’s bad faith claim.

                                       13
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 14 of 16 PageID #: 409




      Mr. Filipi is Steve Hostert’s supervisor, and Mr. Glause, the head of the

claims department, is Mr. Filipi’s supervisor. Ms. Frazier asserts that Farmers

does not maintain any written training manual; instead all of its employees are

trained orally by their superiors. Farmers does not dispute this. Under these

circumstances, Ms. Frazier asserts it is highly likely that if Farmers indeed has

a company-wide police of requiring “functional damage” or of depreciating labor

and debris removal, that policy would not originate from employees at the

bottom of the ladder, but would be a policy instituted at the topmost levels of

the claims department. Furthermore, the absence of any written training

manual leads Ms. Frazier to the conclusion that personnel files of the highest

level managers in the claims department likely reflect the institution of the

policy, if one exists.

      The court finds Ms. Frazier has carried her burden to demonstrate initial

relevancy of the discovery requested. Farmers has not shown the discovery is

irrelevant to her bad faith claims or that production is overly broad or unduly

burdensome. Although Farmers asserts an objection based on confidentiality,

it never explains why lower level personnel files are not subject to

confidentiality concerns while personnel files of higher level employees are. In

any event, the court has addressed the confidentiality objection above and

overruled it. Farmers is ordered to provide for inspection the personnel files of

Mr. Filipi and Mr. Glause, said production to be made consistent with the

parties’ confidentiality agreement and Ms. Frazier’s offer to allow redaction of

sensitive medical, social security, or account number information.

                                        14
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 15 of 16 PageID #: 410




      4.     Requests for Production No. 8 & 17

      These discovery requests seek copies of any claims files where Chris

Stamm or Apex investigated a claim for Farmers. The request for Mr. Stamm is

for the last five years’ worth of claims files. The request for Apex is for all files

from June 1, 2014, up to the date of trial in this matter. The discovery

requests specify that Farmers may redact or withhold any social security

numbers, health or life insurance information, bank or credit card numbers, or

financial account numbers of any person.

      Farmers objects to these discovery requests on the grounds that they are

not relevant or proportional to Ms. Frazier’s contract claim and that they call for

confidential information. These objections are discussed and overruled above.

      As to the bad faith claim, Farmers asserts that the discovery sought is

only relevant to Ms. Frazier’s claim for punitive damages. Because Farmers

asserts punitive damages should be based only on a defendant’s activities in

the plaintiff’s home state, Farmers asserts that the production of documents

pursuant to these discovery requests should be limited to claims involving

South Dakota insureds.

      When the parties met and conferred prior to Ms. Frazier filing the instant

motion to compel, her counsel agreed for now to accept discovery limited to

claims files associated with South Dakota insureds, reserving their right to ask

for claims files of Nebraska insureds at a later date if warranted.

      Ms. Frazier identifies 28 claims files produced by Farmers. However, all

information about the insureds has been redacted by Farmers from these files.

                                          15
Case 4:19-cv-04132-LLP Document 25 Filed 06/05/20 Page 16 of 16 PageID #: 411




Ms. Frazier asks the court to order Farmers to produce these 28 claims files

with the names and contact information of the insureds unredacted. See

Docket No. 11 at n.20 for complete list of the 28 claims numbers. In its

response to Ms. Frazier’s motion to compel, Farmers does not specifically

address the redactions of the claims files other than to generally

assert confidentiality.

      Plaintiff has shown the initial relevancy of this discovery. Farmers has

failed to assert a valid objection, demonstrate lack of relevancy, or assert a

privilege. Accordingly, the court grants plaintiff’s motion to compel as to these

discovery requests, as modified by the parties’ agreement.

                                  CONCLUSION

      Based on the foregoing facts, law and analysis, the court hereby

      ORDERS that the motion to compel [Docket No. 10] filed by plaintiff Jean

Frazier is granted in its entirety. Defendant Farmers Mutual Insurance

Company of Nebraska shall provide, within 15 days of the date of this order,

discovery responsive to plaintiff’s requests as modified by the parties’

agreements at the meet-and-confer discussion.

      DATED June 5, 2020.
                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                        16
